MEMORANDUM *
The district court did not clearly err in determining that no affirmative misrepresentation had been made to Karen Manukian regarding the immigration consequences of his plea. Although it is clear that the conversations between the Assistant United States Attorney and the defendant’s counsel generated a misunderstanding, the district court engaged in a detailed discussion regarding immigration consequences at the plea colloquy. While there is some debate about what occurred off the record, there is a clear record of the court advising Manukian of the possibility of deportation and Manukian’s acknowledgment of such possible consequences. On this record, we cannot say the district court abused its discretion by denying the withdrawal of plea. See United States v. Castello, 724 F.2d 813, 815 (9th Cir.1984) (district court entitled to credit defendant’s testimony at Rule 11 hearing over her subsequent affidavit).
Manukian’s argument that a preplea chambers conference should have been reported pursuant to Federal Rule of Criminal Procedure 11(g) is without merit. Rule 11(g), by its terms, requires a record “of the proceedings at which the defendant enters a plea.” A chambers conference is simply not such a proceeding.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.